DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ amendments to the claims and arguments filed on January 8, 2021 have been received and entered. Claims 1, 24-25 have been amended, while claims 22, 26 and 29 have been canceled. Claims 30-32 are newly added. The Friedrich’s declarations under 37 CFR 1.132 filed on January 28, 2021 is sufficient to overcome the rejection of claims based upon Murphy et al (USP  8,791,323, filed on 11/09/2006, or 6596541, dated 07/22/2013) , Stevens et al (Pharma Focus Asia, 2008, 8, 72-74)/ Stevens et al (abstract 1st Mugen Conf. on animal model, Sept. 2006, 1 page IDS), Lefranc et al (Exp Clin Immunogenet 2001; 18: 161–174) , Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410) as evidenced by Morrison et al (US Patent no 5807715). Claims 1-21, 23-25, 27-28, 30-31 and 32 are pending in the instant application.
Election/Restrictions
Applicant’s election of (i) a nucleic acid encoding said human V region, (ii) cell derived from the mouse and (iii) V1-5 and Jl in the reply filed on April 20, 2017 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement was withdrawn and all the species were rejoined with the elected species. 

Priority
It is noted that instant application is a continuation of application no 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009, which claims benefit from foreign application UK 0911846.4 filed on 07/08/2009 and UK 0913102.0, filed on 07/28/2009.Upon review of the disclosure of the prior-filed application ‘122, ‘666, ‘960, ‘864.4 and ‘102.0 fails to provide descriptive support for instant claim 1-21, 23-27 and 28. Therefore, the effective filing date for instant claims 1-21, 23-25, 27 and 28 is 07/08/2009.
Claims 1-21, 23-25, 27-28, 30-31 and 32 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2021 and 04/26/201 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 


Withdrawn-Claim Rejections - 35 USC § 103 
Claims 1-15, 18-21, 23- 24, 27-28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, or 6596541, dated 07/22/2013) , Stevens et al (Pharma Focus Asia, 2008, 8, 72-74)/ Stevens et al (abstract 1st Mugen Conf. on animal model, Sept. 2006, 1 page IDS), Lefranc et al (Exp Clin Immunogenet 2001; 18: 161–174) , Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS). Applicant’s argument and amendments to the claims introducing the limitation capable of breeding with a said transgenic mouse” in conjunction with Friedrich’s declaration filed on 1/28/2021obviates the basis of the rejection. It is noted that applicant in part rely on Friedrich’s declaration that provide evidence that transgenic mice which contain germline homozygous chimeric IgH and homozygous chimeric Igk loci are fertile through four generations, and that, upon immunization with antigen, even mice from generations beyond the first generation arc capable of producing antigen-specific antibody containing chimeric IgH and Igk polypeptide chains.  The Friedrich’s declaration further discloses process set forth in Murphy cannot result in a transgenic mouse having in its germ line the homozygous chimeric IgH loci which is capable of breeding with a mouse having in its germline the chimeric homozygous IgH loci to produce subsequent transgenic generations, and also does not teach that the transgenic mouse is capable of breeding with a mouse having in its germline the chimeric homozygous IgH loci to produce subsequent transgenic generations which include mice that are male and female. Therefore, previous rejection of claims are hereby withdrawn. 
Claims 1, 22-23 and 25 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74)/ Stevens et al (abstract 1st Mugen Conf. on animal model, Sept. 2006, 1 page IDS), Lefranc et al (Exp Clin EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410),  Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied for claim 1, above and further in view of and Adams (Genomics. 2005 December; 86 (6):753-8). The rejection is withdrawn for the reasons discussed above. 
Claims 1, 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74)/ Stevens et al (abstract 1st Mugen Conf. on animal model, Sept. 2006, 1 page IDS), Lefranc et al (Exp Clin Immunogenet 2001; 18: 161–174) and Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410),  Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  The rejection is withdrawn for the reasons discussed above.

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30-32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 30 and 32 recite phenotype of mouse antibody specific for said antigen comprising a chimeric Igk chain comprising a plurality of human IgH/Igk chain variable region is inherent to the mouse used in the method of claim 1.  The base claims recite producing an antibody comprising human /kappa variable region  or  a cell expressing said antibody comprising a human Igk chain variable region by contacting a transgenic mouse with an (C) region comprising an endogenous CH gene segment. Thus, the claim 1 require contacting mouse with antigen, wherein the mouse having a germline comprising a chimeric IgH/Igk locus (human and mouse).  The specification teaches the chimeric animal can be challenged with an antigen and subsequently produce antibodies. This allows one skilled in the art to test the performance of the engineered human/mouse IgH and IgK loci (See FIGS. 19 and 20). Further, the specification teaches IgH-VDJ or IgK-VJ gene segments in the chimaera mice derived from human BAC-inserted ES cell clones appropriately rearrange and express, as evident from RT-PCR (see example 5). Therefore, contacting the mouse of the invention with an antigen must necessarily be capable of undergoing VDJ/VJ rejoining and therefore, claim 30 and 32 is not further limiting and reciting the inherent characteristics of the mouse used in the base claims.  This is further evident from the base claim that requires the antigen-contacted transgenic mouse comprises B cells comprising antibody specific for said antigen and comprising light chain comprising a human kappa variable region suggesting mouse antibody specific for said antigen comprising a chimeric Igk chain comprising a plurality of human IgH/Igk chain variable region is inherent to the mouse. Appropriate correction is required. 

Maintained-Double Patenting
Claims 1-21, 23-25, 27-28, 30-31 and 32 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15214963.  
Claims 1-21, 23-25, 27-28, 30-31 and 32 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 17-20 of copending Application No. 15360502.
s 1-21, 23-25, 27-28, 30-31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10064398. Although the claims at issue are not identical, they are not patentably distinct from each other because the method as claimed encompass the mouse explicitly claimed in ‘398. 
Claims 1-21, 23-25, 27-28, 30-31 and 32 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 22-24, 26-29 of copending Application No. 14040405.  
Claims 1-21, 23-25, 27-28, 30-31 and 32 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 9-11 and 24 of copending Application No. 14056434.  
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus the rejection is maintained.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Economides, USP 7,205,148, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632